DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s RCE of 11/29/2022 has been considered and entered in the record. Claims 1-7 and 9-13 are pending. The rejection of  record is withdrawn. The following new rejection is made. Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 and 8-13  are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al (US 8,860,184) in view of JP2018513565A. 
With respect to Claim 1, Sivakumar et al discloses an integrated circuit  (Figures 3e – 3g’ and 4) comprising: a substrate (Figures 3e – 3g’, substrate) ; a first spacer pattern on the substrate (Figure 3g’ narrow insulator and narrow conductor, which can be metal as shown in column 6, lines 45-55), the first spacer pattern comprising a first plurality of dielectric spacers  (narrow insulator) and a first plurality of metal spacers (Figure 3g’ narrow conductor) formed along sidewalls of the first plurality of dielectric spacers, wherein the first plurality of dielectric spacers have a first width (W1, narrow width); and a second spacer pattern on the substrate, the second spacer pattern interleaved with the first spacer pattern, the second spacer pattern comprising a  dielectric spacer having a second width (W2) (Figure 3g’, wide insulator) formed on the exposed sidewalls of the first plurality of metal spacers, and a second plurality of metal spacers (Figure 3g’, narrow conductor)  formed on exposed sidewalls of the dielectric spacer. See Figures 3e – 3g’) and corresponding text, especially column 6, line 10 and column 7, line 35. Moreover, Sivakumar et al discloses varying the width of the spacers. See column 3, lines 5-65. Furthermore, Sivakumar discloses wherein the lines of symmetry have two sets of dielectric spacers and metal spacers that are left/right symmetric from the lines of symmetry. See Figure 3g ’, line of symmetry being in the center of 4th insulator material from the left. 

Sivakumar differs from the Claims at hand in that Sivakumar et al illustrates one  dielectric spacer having a second width (W2), not a plurality thereof; and does not disclose “the interleaved first spacer pattern and the second spacer pattern form respective lines of symmetry centered on the plurality of dielectric spacers, wherein the lines of symmetry have two sets of dielectric spacers and metal spacers that are left/right symmetric from the lines of symmetry”.
	With respect to the plurality of dielectric spacers having a second width, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to form multiple dielectric spacers having a second width (W2), as Sivakumar et al suggest the formation of multiple spacers having varying width. Moreover, duplication of parts for their known benefit is prima facie obvious. See In re Harza, 274 F 2d 669, 124 USPQ 378 (CCPA 1960).

	With respect to the limitation “the interleaved first spacer pattern and the second spacer pattern form respective lines of symmetry centered on the plurality of dielectric spacers, wherein the lines of symmetry have two sets of dielectric spacers and metal spacers that are left/right symmetric from the lines of symmetry”, JP 2018513565 discloses patterning of large area multilayer nanostructures, and that is known in the art to pattern using left/right symmetry. See page 16, lines 1-30 and Figure 29 and corresponding text of  JP 2018513565.
	With respect to the limitation ,  “the interleaved first spacer pattern and the second spacer pattern form respective lines of symmetry centered on the plurality of dielectric spacers, wherein the lines of symmetry have two sets of dielectric spacers and metal spacers that are left/right symmetric from the lines of symmetry”, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to arrive at the afore mentioned limitation, as Sivakumar et al illustrates left/right symmetry in Figure 3g’ and JP 2018513565 discloses and that is known in the art to pattern using left/right symmetry. In view of the cited references, the use of left/right symmetry to pattern nanostructures would have been prima facie obvious to one of ordinary skill in the art. Moreover, the rearrangement of parts is prima facie obvious to one of ordinary skill in the art.  See In re Japikse, 181 F 2d 1019, 86 USPQ 70 (CCPA 1950).

	With respect to Claim 2, Sivakumar et al disclose the first plurality of metal spacers and the second plurality of metal spacers have a same width. See Figure 3g’.
	With respect to Claim 3, Sivakumar et al make obvious the first plurality of metal spacers and a second  metal spacer have a different width. See wide conductor material in Figure 3g’. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to form multiple dielectric spacers, as Sivakumar et al suggest the formation of multiple spacers having varying width. Moreover, duplication of parts for their known benefit is prima facie obvious. See In re Harza, 274 F 2d 669, 124 USPQ 378 (CCPA 1960).
	With respect to Claim 4, Sivakumar et al discloses the first plurality of metal spacers and the second plurality metal spacers are formed from a same metal material. See column 6, lines 50-55. 
	With respect to Claim 5, and the limitation “the first plurality of metal spacers and the second plurality metal spacers are formed from a different metal material”, the selection of a known materials, metals, for their known function, conductors,  would be within the skill of one of ordinary skill in the art.
	With respect to Claim 6, Sivakumar et al discloses  a metal material comprising the first plurality of metal spacers and the second plurality of metal spacers has a property that the metal material can be deposited via atomic layer deposition (ALD) and vertically etched. See Figure 1A and column 5, lines 15-25.
	With respect to Claim 7, Sivakumar et al discloses the metal material is selected from titanium. See column 6, lines 50-55.  
	
	With respect to Claim 9, Claim 9 is rejected for the reasons as discussed with respect to Claim 1. Moreover, Sivakumar et al discloses an integrated circuit  (Figures 3-4)comprising a substrate; a first spacer pattern on the substrate, the first spacer pattern comprising a first plurality of dielectric patterns and a first plurality of metal spacers formed along sidewalls of the first plurality of dielectric spacers, wherein the first plurality of dielectric spacers and the first plurality of metal spacers have a first width (W1) (Figure 3g’ where narrow conductors and insulators are disclosed) ; a second spacer pattern on the substrate, the second spacer pattern interleaved with the first spacer pattern, the second spacer pattern comprising a second plurality of dielectric spacers having a second width (W2) formed on exposed sidewalls of the first plurality of metal spacers, and a second plurality of metal spacers formed on exposed sidewalls of the second plurality  of dielectric spacers (wide insulator spacer as discussed with respect to Claim 1) .
	However, Sivakumar et al do not exemplify  “and a third spacer pattern on the substrate, the third spacer interleaved with the first space pattern and the second spacer pattern, the third spacer pattern comprising a third plurality of dielectric spacers formed on exposed sidewalls of the second plurality of metal spacers, and a third plurality of metal spacers formed on the substrate, the third spacer pattern interleaved with the first spacer pattern and the second spacer pattern, the third spacer pattern comprising a third plurality of dielectric spacers formed on exposed sidewalls of the second plurality of metal spacers, and a third plurality of metal spacers formed on exposed sidewalls of the third plurality of dielectric spacers, wherein the third plurality of metal spacers are formed from a metal different from the first plurality of metal spacers and the second plurality of metal spacers”.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to form multiple  spacers having a third width (W3), as Sivakumar et al suggest the formation of multiple spacers having varying width. Moreover, duplication of parts for their known benefit is prima facie obvious. See In re Harza, 274 F 2d 669, 124 USPQ 378 (CCPA 1960).
With respect to Claim 10, Sivakumar et al discloses the first plurality of metal spacers and the second plurality metal spacers are formed from a same metal material. See column 6, lines 50-55. 
With respect to Claim 11, and the limitation “the first plurality of metal spacers and the second plurality metal spacers are formed from a different metal material”, the selection of a known materials, metals,  for their known function, conductors,  would be within the skill of one of ordinary skill in the art.
With respect to Claim 12, Sivakumar et al discloses  a metal material comprising the first plurality of metal spacers and the second plurality of metal spacers has a property that the metal material can be deposited via atomic layer deposition (ALD) and vertically etched. See Figure 1A and column 5, lines 15-25.
With respect to Claim 13, Sivakumar et al discloses the metal material is selected from titanium. See column 6, lines 50-55.  
	
				  Response to Applicants’ Arguments
	The Examiner agrees that  In re Japikse, 181 F 2d 1019, 86 USPQ 70 (CCPA 1950) pertains to a  different set of facts (positioning of switch), but maintains that merely rearranging known components does not  constitute a patentable difference in the absence of unobvious results.  MPEP 2144.04. Moreover,  the cited references as discussed above make obvious the claimed left right symmetry. Applicants argument that “the left/right symmetry of the fabrication process and provides another tool for designers to create new patterns more efficiently since the designers would know that after designing one side of the pattern, the fabrication process will result in the same pattern on the other side”, which is an unintended result”, does not constitute a showing of unobvious results as the cited references suggest symmetrical patterning.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 




For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
December 3, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812